PER CURIAM.
We affirm the judgment entered pursuant to a jury veirdict upon a holding that (1) the trial court did not abuse its discretion in allowing deposition testimony of a critical witness to be read to the jury, see Colonnades, Inc. v. Vance Baldwin, Inc., 318 So.2d 515 (Fla. 4th DCA 1975), cert. denied, 330 So.2d 16 (Fla.1976); Fishman v. Liberty Associates, Inc., 196 So.2d 493 (Fla. 3d DCA 1967), writ discharged, 205 So.2d 657 (Fla.1968), and (2) the trial court properly permitted the defendants to use videotapes made by the plaintiff’s expert during the course of cross-examination of the expert, see Rayner v. Stauffer Chemical Co., 120 Ariz. 328, 585 P.2d 1240 (1978).
We have examined the other issues presented and find them to be without merit.
Affirmed.